 Case: 1:19-cv-00061-SNLJ Doc. #: 90 Filed: 01/06/21 Page: 1 of 2 PageID #: 686




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

DERRICK COBB,                                    )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )      Case No. 1:19-CV-61-SNLJ
                                                 )
TRACY MADLOCK, et al.,                           )
                                                 )
                      Defendant.                 )

                            MEMORANDUM AND ORDER

        On December 2, 2020, this Court ordered defendants to either produce certain

withheld documents under seal to the Court, or file another memorandum explaining the

impact of the withheld documents on plaintiff’s case. Defendants have now both filed

the relevant documents under seal with the Court and filed a memorandum explaining

that the documents are not necessary to plaintiff’s case. For the reasons expressed in that

memorandum filed with the Court [#83], and upon review of the sealed documents [#84],

this Court agrees that the documents are not necessary to plaintiff’s prosecution of his

lawsuit such that counsel must be appointed. Some of the documents were in fact

produced to plaintiff with redactions, and the other documents are not material to his

case.

        Plaintiff has also filed a motion to withdraw his motion to compel [#81]. This

Court has already denied the motion, so the motion to withdraw is denied as moot.

        Finally, this Court had extended the deadline for discovery and summary judgment

briefing pending resolution of the above issues. However, it appears that the summary
 Case: 1:19-cv-00061-SNLJ Doc. #: 90 Filed: 01/06/21 Page: 2 of 2 PageID #: 687




judgment motions have been fully briefed, and there is no need for additional discovery.

Therefore, this Court need not issue further orders as to those issues.

       Plaintiff has, however, filed a motion for an extension of time until January 25,

2021 by which to file a reply to the defendant’s reply in support of their motion for

summary judgment [#89]. He states that he has COVID-19. Plaintiff has already filed a

response to the motion for summary judgment, and he has no right to file a reply to

defendants’ reply (which is called a sur-reply). The motion will be will construed as a

motion to file a sur-reply. If plaintiff would like to file a sur-reply, he may file the sur-

reply by January 25, 2021.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to withdraw his motion to

compel [#81] is DENIED as moot.

       IT IS FURTHER ORDERED that plaintiff’s motion for extension [#89] is

construed as a motion to file a sur-reply and is GRANTED in that he may file a sur-reply

by January 25, 2021.



       Dated this   6th day of January, 2021.




                                                   STEPHEN N. LIMBAUGH, JR.
                                                   SENIOR UNITED STATES DISTRICT JUDGE




                                               2
